Order entered December 29, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00113-CV

                    IN THE INTEREST OF R.N. AND R.N., CHILDREN


                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-07618

                                            ORDER
       Before the Court is appellant’s December 27, 2016 third motion to extend time to file

appellant’s amended brief. Appellant’s motion is GRANTED. Appellant’s brief shall be filed by

January 23, 2017. We expressly caution appellant that failure to file a brief may result in the

dismissal of this appeal without further notice. TEX. R. APP. P. 38.8(a)(1).




                                                       /s/   CRAIG STODDART
                                                             JUSTICE